DETAILED ACTION
This action is responsive to the request for continued examination filed 7/6/2022.
Claims 1-16, 18-22, 24 and 25 are pending. Claim 17 is canceled and Claim 25 is new.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al., U.S. PGPUB No. 2013/0121580 (“Chen”), in view of Liberman Ben-Ami, et al., U.S. PGPUB No. 2013/0136253 (“Liberman”) and Borenstein, U.S. PGPUB No. 2015/0081802 (“Borenstein”).
Chen teaches a system and method for monitoring application usage patterns. With regard to Claim 1, Chen teaches a computer implemented method for analyzing screen data to provide collaboration and consumption opportunities, comprising: 
receiving, by at least one processor, a screenshot of a visible portion of a display of a first client computer at a time point and metadata associated with the screenshot, wherein the screenshot is captured by the first client computer, and the screenshot and the metadata are associated with a first user ([0048] describes that events captured by a work content collector can specify the identity of the user that triggered the event. Events can be captured by analyzing screen captures performed either periodically or in response to events as described at [0040]-[0045], and generated records also include data identifying input content, state content, output content, and a timestamp. [0037]-[0038] describe that the work content collector operates by monitoring user inputs by monitoring event handlers of the operating system of the computing device, which suggests to one of skill in the art that it executes on the user’s computing device); and 
extracting, by the at least one processor, text from the screenshot using optical character recognition ([0040]-[0045] describe several scenarios where text is extracted from screen captures through OCR).
Chen, in view of Liberman teaches determining, by the at least one processor, a topic for the screenshot using the extracted text; storing, by the at least one processor, a data item in a database, wherein the data item comprises a mapping between the determined topic and the first user, the screenshot, and the metadata associated with the screenshot.
Chen teaches at [0040]-[0041] that the work content collector is able to determine mouse and keyboard events on a screen, and interrogate graphical components and perform OCR to determine text of the program into which text is being entered. [0048] describes that each event record includes an identity of the active user. Liberman teaches at [0048] that web capture servers capture user interaction data. [0051] describes that analysis servers extract metadata attached to recorded webpages for web sessions. A user that executes interactions is identified, and user profile data is attached to the interaction content or documents. Indicators or categories for the interactions are determined and stored in user histories, including determined topics or keywords. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen, in order to provide more robust stores of user data and enable more complete analysis of user activity.
Borenstein teaches identifying, responsive to determining the topic, one or more other users who are engaged in the determined topic; providing, by the at least one processor, a list of the one or more other users who are engaged in the determined topic identified responsive to determining the topic. [0067]-[0072] describe that a computing system identifies topics of artifacts associated with each of a plurality of users, and stores topics determined for each user in association with the user. [0082]-[0083] describe that the system identifies users associated with a common topic who do not communicate with one another by analyzing the stored topic and user information. [0086] describes that the system sends each user a collaboration message suggesting that the users can collaborate on the common topic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Borenstein with Liberman and Chen. Borenstein facilitates connecting users to one another for the purpose of collaboration. One of skill in the art would seek to combine elements of Borenstein with Liberman and Chen, to improve the functioning of the system by enabling employee collaboration. Chen and Liberman gather information for specific, limited purposes; by storing said information for the purpose of facilitating employee collaboration, in addition to work analysis and help functions, a much more widely useful system can be created.
Claim 8 recites a system which carries out the method of Claim 1, and is similarly rejected. Claim 15 recites instructions which cause a device to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Chen teaches that the metadata comprises at least one of a date and time of the screenshot, a name of the first user, a name of a program running in a foreground on the display of the client computer, a filename or title of a current document visible on the display of the client computer, current activity of the first user, or an annotation associated with the screenshot. [0047]-[0048] describe that the data recorded includes a program within which input occurs, a timestamp, and the identity of the user.
Claim 9 recites a system which carries out the method of Claim 2, and is similarly rejected. Claim 16 recites instructions which cause a device to carry out the method of Claim 2, and is likewise rejected.
With regard to Claim 3, Chen teaches removing at least one of punctuation, special symbols, stop words, sensitive words, and numbers from the extracted text. [0040] describes that a screen capture OCR over a program such as solitaire extracts characters and numbers related to the visible cards; [0047] describes that activity is logged simply as “solitaire,” indicating that the extraneous letters and numbers are discarded from the recognized text when stored in an event record.
Claim 10 recites a system which carries out the method of Claim 3, and is similarly rejected.
With regard to Claim 4, Chen teaches extracting an entity from the extracted text; and storing the entity in the metadata. [0044] describes that websites accessed in a web browser can be extracted and stored in an event record.
Claim 11 recites a system which carries out the method of Claim 4, and is similarly rejected. Claim 18 recites instructions which cause a device to carry out the method of Claim 4, and is likewise rejected.
With regard to Claim 5, Liberman teaches that the determining further comprises: extracting a list of informative keywords from the extracted text; identifying a cluster of keywords from the list of informative keywords; and determining the topic using the cluster of keywords. [0041] describes that topic matching can be carried out by matching a plurality of keywords in a current session with keywords in extracted data from previously recorded sessions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen and Borenstein. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen and Borenstein, in order to provide more robust stores of user data and enable more complete analysis of user activity.
Claim 12 recites a system which carries out the method of Claim 5, and is similarly rejected. Claim 19 recites instructions which cause a device to carry out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, Liberman teaches that the providing further comprises: determining a second topic associated with a second user is equivalent to the determined topic based on the mapping between the determined topic and the first user; and providing the screenshot and the metadata associated with the screenshot to the second user based on the determining. [0041] describes that topic matching can be carried out by matching a plurality of keywords in a current session with keywords in extracted data from previously recorded sessions, which can cause the previously recorded session to be accessed and displayed to the agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen and Borenstein. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen and Borenstein, in order to provide more robust stores of user data and enable more complete analysis of user activity.
Claim 13 recites a system which carries out the method of Claim 6, and is similarly rejected. Claim 20 recites instructions which cause a device to carry out the method of Claim 6, and is likewise rejected.
With regard to Claim 7, Liberman teaches that the providing further comprises: receiving a second topic from the second user; and determining the first user is associated with the second topic based on the mapping between the determined topic and the first user. [0051] describes that a user can retrieve interactions for a specific user on a specified topic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen and Borenstein. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen and Borenstein, in order to provide more robust stores of user data and enable more complete analysis of user activity.
With regard to Claim 21, it is obvious in light of the teachings of Liberman that the extracting the list of informative keywords further comprises: extracting the list of informative keywords from the extracted text using a term frequency-inverse document frequency technique. [0039] describes that data extracted from interactions can be analyzed, including the frequency of certain keywords. Examiner takes official notice that a term frequency-inverse document frequency technique was a well-known technique for carrying out such a statistical analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known technique with Liberman, as it provides an algorithm which is simple to calculate and extracts meaningful words from documents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen and Borenstein. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen and Borenstein, in order to provide more robust stores of user data and enable more complete analysis of user activity.
With regard to Claim 22, it is obvious in light of the teachings of Liberman that the determining the topic using the cluster of keywords further comprises: identifying the cluster of keywords from the list of informative keywords using an induced bisection k-means algorithm. [0041] describes that topic matching can be carried out by matching a plurality of keywords in a current session with keywords in extracted data from previously recorded sessions, based on frequency. Examiner takes official notice that it was well-known at the time of invention to use an induced bisection k-mean algorithm to perform clustering. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known method with Liberman, as it is a high performing algorithm capable of outperforming other methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen and Borenstein. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen and Borenstein, in order to provide more robust stores of user data and enable more complete analysis of user activity.
Claims 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Liberman, and in view of Subash, et al., U.S. Patent No. 10,445,051 (“Subash”).
With regard to Claim 24, Subash teaches receiving, by the at least one processor, from the second user at the second client computer, a search request for a list of users engaging in a same or similar topic as the second user; and wherein the providing the screenshot and the metadata associated with the screenshot to the second user further comprises: providing, by the at least one processor, the screenshot and the metadata associated with the screenshot to the second user at the second client computer based on the search request.
Subash teaches at Col. 15, line 37 – Col. 16, line 47 that a user can enter search queries to a support session library, which contains multiple stored support sessions indexed by metadata such as tasks, operations, and applications. Users can execute queries that return one or more sessions listing recordings of users engaging in the same or a similar topic as was queried. The system is also able to identify support issues a user is experiencing, and present possible recordings of interest to a user when anticipating issues. The support sessions can then be retrieved and payed back by the querying user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Subash with Chen, Borenstein and Liberman. Subash teaches provision of recorded help sessions to additional users, thereby permitting reuse of existing sessions and easier access to existing sessions in storage. One of skill in the art would seek to combine elements of Subash with Chen, Borenstein and Liberman, to improve user experience by making relevant session recordings more accessible to more users.
With regard to Claim 25, Subash teaches providing the first user access to a recording of a screen of a second user of the identified one or more other users who are engaged in the determined topic at a time when they were engaged in the determined topic. Col. 15, line 37 – Col. 16, line 47 describe that a user can enter search queries to a support session library, which contains multiple stored support sessions indexed by metadata such as tasks, operations, and applications. Users can execute queries that return one or more sessions listing recordings of users engaging in the same or a similar topic as was queried.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Subash with Chen, Borenstein and Liberman. Subash teaches provision of recorded help sessions to additional users, thereby permitting reuse of existing sessions and easier access to existing sessions in storage. One of skill in the art would seek to combine elements of Subash with Chen, Borenstein and Liberman, to improve user experience by making relevant session recordings more accessible to more users.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Borenstein reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the elements of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

9/23/2022